Citation Nr: 0807794	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-00 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for right eye strain, 
including as secondary to a service-connected left eye 
disability.  

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected cervical and thoracic spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The existence of chronic right ocular pathology is not 
established.

3.	The competent medical evidence does not show that a right 
eye disability incurred in service or is otherwise related to 
service or a service-connected disability.  

4.	The competent medical evidence does not show that a back 
disability incurred in service, within one year after 
separation from service or is otherwise related to service.


CONCLUSIONS OF LAW

1.	A right eye disability was not incurred in or aggravated 
by service, nor is it proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.	Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred therein, and was not proximately due to, 
or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A VCAA letter was sent to the veteran in February 2007 after 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the February 2007 VCAA letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the February 2007 letter provided the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claims.  Any error regarding this notice was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and VA medical 
records.  The appellant was afforded VA medical examinations 
in January 2002, September 2006, and April 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

Right Eye

The veteran asserts that his right eye condition should be 
service connected.  In a January 2002 VA Compensation and 
Pension Examination, the veteran had mildly reduced visual 
acuity in his right eye secondary to an early cataract in his 
right eye.  In a September 2006 VA Compensation and Pension 
Examination, the veteran had pain and watering in his right 
eye.  He had blurred vision, distorted image and tunnel 
vision.  He had a highly restricted field of gaze and could 
detect hand motion from a distance of one foot.  He also had 
light perception.  The veteran was diagnosed with a 
restricted visual field and visual acuity.  

The service medical records show that in March 1965, the 
veteran reported eye trouble, but his eyes were clinically 
evaluated as normal.  In July 1973, the veteran reported 
seeing a spot in his right eye.  In September 1975, he also 
reported blurred vision in his right eye.  In the June 1976 
separation examination, the veteran reported eye trouble.  
The veteran's left eye was shown to be amblyopic; however, 
there was no indication of a right eye disability.  In 
September and November 1976, clinical records from a Medical 
Board Proceeding show that the veteran's right eye was found 
to have visual acuity of 20/20.  As such, any complaints the 
veteran had in service of impaired vision appear to have been 
acute and transitory and to have resolved without residual 
pathology.  Based on the service medical records, the Board 
finds that there is no indication of a chronic right eye 
disability in service.  

Finally, there is also no medical evidence of record relating 
the veteran's right eye visual impairment to service.  The 
evidence of record is devoid of any objective medical 
evidence of right eye problems until many decades after 
service.  In fact, a January 2006 ophthalmology consult 
indicated that the veteran was legally driving until 8 months 
prior when he experienced loss of visual acuity overnight.  
As such, there appears to be no continuity of symptoms after 
service.  There is no medical evidence of record showing 
symptoms of a right eye abnormality until several decades 
after service.  This lapse in time weighs against the 
veteran's claim.  

Furthermore, no doctor has ever opined that his right eye 
disability is related to any remote incident in service.  A 
September 2006 VA examiner indicated that the veteran's eye 
condition was of unknown etiology and could not provide a 
precise diagnosis because etiology was not known.  

There are several treatment records associated with the 
claims file for the veteran's eyes.  No doctor had ever 
opined that any right eye disability was caused by the left 
eye disability.  To grant service connection on a secondary 
basis, there must be competent medical evidence that a right 
eye disability was caused by a service-connected disability.  
In this case, there is no medical evidence of records linking 
the veteran's right eye problem to his left eye disability.  
Therefore, service connection cannot be granted on a 
secondary basis.  

The Board has considered the veteran's contentions that a 
relationship exists between his right eye condition and 
service and also to his left eye disability.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service or to a service-connected disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The veteran's contention that his right 
eye visual impairment is related to service is accorded very 
little weight in view of the objective evidence of no right 
eye disability in service, the normal right eye examination 
at separation, and the absence of any complaints of right eye 
disability until many years after service.  

Lumbar Spine

The veteran asserts that he is entitled to service connection 
for degenerative disc disease of the lumbar spine due to a 
motor vehicle accident in service and as secondary to his 
service-connected cervical and thoracic spine disabilities.  

A June 2000 MRI of the lumbar spine shows mild bulging of the 
L3-4 and L4-5 discs.  In the January 2002 and April 2007 VA 
Compensation and Pension Examinations, the veteran was 
diagnosed with degenerative disc disease at L3-4 and L4-5 
levels.  Therefore, the veteran has a current diagnosis of a 
lumbar spine disability and the first criterion for service 
connection has been met. 

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of a lumbar spine disability 
within one year of separation from service.  Therefore, 
service connection cannot be presumed.  See 38 C.F.R. §§ 
3.307, 3.309.  

Regarding the second criterion for direct service connection, 
the March 1965 entrance examination clinically evaluated the 
veteran's spine as normal.  The service medical records 
depict a motor vehicle accident in service that resulted in 
cervical and thoracic spine injuries.  The veteran was 
treated for cervical and thoracic spine injuries in service; 
however, there is no indication of treatment for a lumbar 
spine injury in service.  In the June 1976 separation 
examination, the veteran reported recurrent back pain.  The 
examiner clinically evaluation the spine as normal and noted 
the automobile accident that caused injury to the cervical 
and thoracic spine.  A Medical Board noted chronic cervical, 
thoracic and lumbar spine tenderness of unknown etiology in 
September 1976.  Based on the service medical records, the 
Board finds that there was an accident in service and there 
was lumbar spine tenderness, however, there was no diagnosis 
of a lumbar spine disability in service. 

Regardless of whether or not there was a lumbar spine 
disability in service, the third criterion for service 
connection has not been met.  There is no medical evidence of 
record relating the veteran's lumbar spine disability to 
service.  The evidence of record is devoid of any objective 
medical evidence of a lumbar spine disability until many 
decades after service.  In an April 2007 VA Compensation and 
Pension Examination, the examiner indicated that the 
veteran's lumbar spine injury was less likely than not, less 
than 50 percent probability, caused by service.  The examiner 
reasoned that it was a newer onset of pain and could not be 
clearly correlated to his service.  As there is no medical 
evidence of record showing a nexus between the injury in 
service and the current lumbar spine disability, service 
connection is not warranted.  

Additionally, regarding secondary service connection, there 
is no objective medical evidence that the veteran's lumbar 
spine disability is related to his cervical or thoracic spine 
disabilities. The veteran had been treated for several years 
for his back disabilities by both VA and private physicians.  
No doctor had ever opined that the lumbar spine disability 
was caused by the cervical or thoracic spine disabilities.  

In the January 2002 VA Compensation and Pension Examination, 
the examiner concluded that the lumbar spine disability could 
not be related to the service-connected cervical disability 
or to the thoracic spine disability without resorting to 
speculation because of the lack of treatment of the lumbar 
spine in service.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the VA examiner could 
not confirm a nexus between the lumbar spine disability and 
the service-connected cervical and thoracic spine 
disabilities without resorting to speculation.  This opinion 
does not have the required degree of medical certainty 
required for service connection.  Hinkle v. Nicholson, 19 
Vet. App. 465 (2005) (medical opinions based on speculation 
are entitled to little, if any, probative value); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  Since there is no opinion of record 
connecting the veteran's current disability to the service 
connected disabilities without relying on speculation, the 
Board finds that the weight of the evidence is against the 
veteran's claim for service connection.  

The Board has considered the veteran's contention that a 
relationship exists between his lumbar spine disability and 
service and to the other back disabilities.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service or to a service-connected disability.  
See Bostain and Espiritu, supra.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for a lumbar spine disability must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right eye strain, including as 
secondary to a service-connected left eye disability is 
denied. 

Service connection for degenerative disc disease of the 
lumbar spine, including as secondary to service-connected 
cervical and thoracic spine disabilities is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


